DETAILED ACTION
This is the First Office Action on the Merits based on the 17/005,379 application filed on 08/28/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/07/2020 and 01/19/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the reference numerals and for being two paragraphs.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
All reference numerals should be removed from the claims
Claim 1 is objected to because of the following informalities:  
On line 9, “said sliding-belt” should be corrected to ---said closed-circuit sliding-belt---
On line 10, “wherein said gymnastic machine (1) is” should be deleted
On line 11, “said sliding-belt” should be corrected to ---said closed-circuit sliding-belt---
Claim 2 is objected to because of the following informalities:  
On lines 1-2, “wherein the gymnastic machine comprises” should be replaced with ---further comprising---
On line 3, “said sliding-belt” should be corrected to ---said closed-circuit sliding-belt---
On line 5, “the motion” should be corrected to ---motion---
On line 6, “said dragging roller” should be corrected to ---said at least one dragging roller---
Claim 3 is objected to because of the following informalities:  
On line 2, “said dragging roller” should be corrected to ---said at least one dragging roller---
On line 6, “said dragging roller” should be corrected to ---said at least one dragging roller---
Claim 5 is objected to because of the following informalities:  
On lines 1-2, “wherein the gymnastic machine comprises” should be replaced with ---further comprising---
On line 3, “said dragging roller” should be corrected to ---said at least one dragging roller---
Claim 6 is objected to because of the following informalities:  
On line 5, “said dragging roller” should be corrected to ---said at least one dragging roller---
On line 7, “said dragging roller” should be corrected to ---said at least one dragging roller---
Claim 8 is objected to because of the following informalities:  
On lines 1-2, “wherein the gymnastic machine comprises” should be replaced with ---further comprising---
Claim 11 is objected to because of the following informalities:  
On lines 1-2, “said dragging roller” should be corrected to ---said at least one dragging roller---
On line 2, “the front part or the rear part” should be corrected to ---a front part or a rear part----
Claim 12 is objected to because of the following informalities:  
On line 8, “said sliding-belt” should be corrected to ---said closed-circuit sliding-belt---
On line 9, “said sliding-belt” should be corrected to ---said closed-circuit sliding-belt---
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 13, the addition of “can” on lines 6 has rendered the claim indefinite, as it is unclear if the limitation following “can” is required by the claim limitation. The Examiner suggests amending “can” to ---is configured to---
	Regarding claim 5, the limitation “a flywheel cinematically connected to said dragging roller” on lines 2-3 is unclear. The limitation, specifically “cinematically” appears to be a translation error, it is unclear how a flywheel is cinematically connected to said dragging roller.  For the purposes of examination, the claim limitation has been interpreted as “a flywheel connected to said dragging roller”.
	Regarding claim 8, the limitation “a shaft… which has a tooting” on lines 4-5 is unclear. The limitation, specifically “tooting” appears to be a translation error. It is unclear what “tooting” is. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keuker (US 2018/0185699).

Regarding claim 1:
	Keuker discloses a frame (see Figure below) having a base (see Figure below), wherein said base comprises a first longitudinal member (see Figures 1a-1c, the first and second longitudinal members are the longitudinal members that are between the sliding belt making up the deck 121) and a second longitudinal member (see Figure 1), a closed-circuit sliding-belt (111) associated with said base (see Figures 1a-1c), arranged between said first longitudinal member and said second longitudinal member (see Figures 1a-1c), on which a user can execute a gymnastic exercise (the user is capable of walking, running or jogging on the belt of the treadmill), and a transmission assembly having an electric motor (105), configured to move said sliding-belt (111), wherein said gymnastic machine is wherein said electric motor is arranged below said sliding-belt (see Figures 1a-1c, the electric motor is arranged below the sliding belt).
[AltContent: textbox (Frame)][AltContent: arrow][AltContent: textbox (Base)][AltContent: arrow]
    PNG
    media_image1.png
    293
    651
    media_image1.png
    Greyscale


Regarding claim 2:
	Keuker discloses at least one dragging roller (107) configured to drag said sliding-belt in a sliding direction (see Figures 1a-1c), and wherein said transmission assembly comprises motion transfer members (“The belt (111) is driven by one or more belt rollers (107) attached to a belt motor (105)”, see paragraph [0041]) for transferring the motion of said electric motor to said dragging roller (see Figures 1a-1c).

Regarding claim 5:
	Keuker discloses a flywheel (flywheel 109), cinematically connected (see 35 USC 112(b) rejection above) to said dragging roller (see Figures 1a-1c).

Regarding claim 6:


Regarding claim 7:
	Keuker discloses that said electric motor has a rotation axis (see Figures 1a-1c) and said flywheel has a rotation axis (see Figures 1a-1c), wherein said rotation axis of the electric motor and said rotation axis of the flywheel are parallel (see Figures 1a-1c, the flywheel and electric motor have parallel axis of rotation) and wherein said rotation axis of the electric motor (51) is arranged below said rotation axis of the flywheel (see Figures 1a-1c).

Regarding claim 11:
	Keuker discloses that said dragging is arranged in the front part or in the rear part of said gymnastic machine (see Figures 1a-1c, the dragging roller is arranged in the front part of the treadmill).

Regarding claim 12:
	Keuker discloses said frame comprises at least one horizontal support (front portion of the device connecting the first and second longitudinal members together) perpendicularly 

Regarding claim 13:
	Keuker discloses a frame (see Figure below) having a base (see Figure below), wherein said base comprises a first longitudinal member (see Figures 1a-1c, the first and second longitudinal members are the longitudinal members that are between the sliding belt making up the deck 121) and a second longitudinal member (see Figure 1), a closed-circuit sliding-belt (111) associated with said base (see Figures 1a-1c), arranged between said first longitudinal member and said second longitudinal member (see Figures 1a-1c), on which a user can execute a gymnastic exercise (the user is capable of walking, running or jogging on the belt of the treadmill), and a transmission assembly having an electric motor (105), configured to move said sliding-belt (111), wherein said gymnastic machine is wherein said electric motor is arranged below said sliding-belt (see Figures 1a-1c, the electric motor is arranged below the sliding belt).
[AltContent: textbox (Frame)][AltContent: arrow][AltContent: textbox (Base)][AltContent: arrow]
    PNG
    media_image1.png
    293
    651
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 3, 4, and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or disclose a gymnastic machine in combination with all the structural and functional limitations of claim 3 and further comprising an electric motor having a pinion connected to a driving shaft, wherein said pinion is further coupled with a driving belt, wherein the driving belt is configured to transfer motion of the motor to the dragging roller, which moves the sliding belt. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Megan Anderson/Primary Examiner, Art Unit 3784